DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the preliminary amendments filed 01/20/2021 and terminal disclaimer filed 01/24/2022; claims 17-36 are pending.

Interview Summary

Examiner contacted applicants’ representative on 01/25/2022 to indicate that a terminal disclaimer is needed.  Applicant’s representative agreed.  Examiner will proceed accordingly.

Terminal Disclaimer

The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 10,079,736 and 10,897,410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 17-36 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Cook et al. (2008/0091698) discloses a system, comprising: a data processing system comprising memory and one or more processors to: identify a ticket stored in a database that indicates a first time stamp of the ticket and a performance threshold established for the ticket; 
initiate, responsive to input from a computing device remote from the data processing system and at a second time stamp, a chat session for the computing device and the ticket; determine, based a difference between the second time stamp and the first time stamp, a performance associated with the computing device that initiates the chat session; and generate, responsive to a comparison between the performance and the performance threshold, an alert indicative of non-compliant performance to cause an improvement to subsequent performance.

However, the prior art of record fails to teach or suggest wherein exclusive write access is provided to the blob for an application via a blob lease that expires after a specified time period; mounting the virtual hard drive; and managing read and write requests to the virtual hard drive, wherein a driver intercepts all I/O requests to the virtual hard drive and reroutes the I/O requests to the blob in the blob store and a snapshot of the blob is created via a blob interface to allow additional applications to concurrently read data stored in the blob, the application writes in the I/O requests are committed to the blob store before acknowledging success back to the application as set forth in independent Claim 17.  The cited prior art does not teach or suggest 
.








Similar limitations are present with independent claim 27. Therefore, Claims 17 and 27 are allowed because of the combination of other limitations and the limitations listed above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

 /ANDREW WOO/ Examiner, Art Unit 2441 

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                              01/26/2022